Title: James Madison to Lawrence T. Dade, 23 June 1829
From: Madison, James
To: Dade, Lawrence T.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            June 23. 1829
                            
                        
                        
                        I have recd. your letter of yesterday, on the subject of your application for an office becoming vacant at
                            Washington.
                        I need not assure you Sir that I have always entertained a very sincere esteem for your character, with the
                            best wishes for your welfare, nor remark that I well know of the repeated proofs you have recd. of the public favor
                            & confidence. But I could not comply with the request you make, without violating a rule, which circumstances have
                            for a considerable time prescribed to me and subjecting myself to a charge of inconsistency from those towards whom it has
                            been observed.
                        I return the letters inclosed in yours with a tender of my cordial salutations.
                        
                        
                            
                                J. M
                            
                        
                    